Affirmed and Opinion Filed June 5, 2014




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00940-CR

                          MARK ALLEN HOLLIFIELD, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-82328-2012

                                           OPINION
                        Before Justices Moseley, O’Neill, and FitzGerald
                                 Opinion by Justice FitzGerald
       Appellant was convicted of harassment of a public servant and sentenced to two years’

imprisonment. In a single issue on appeal, appellant asserts the evidence is insufficient to support

his conviction. Concluding appellant’s argument is without merit, we affirm the trial court’s

judgment.

                                            BACKGROUND

       Police officer Sara Borchers observed that appellant was almost hit by a car as he crossed

Jupiter Road. The driver of the car had to slam on the brakes to avoid hitting appellant. Appellant

also had an unsteady walk. When the officer approached appellant, she noticed that his clothes

were soiled, his eyes were bloodshot, and his speech was incoherent. Appellant was completely

unaware that he had almost been hit by a car. After officer Borchers attempted to administer a
field sobriety test, she determined that appellant was intoxicated, and a danger to himself and

others. Appellant was placed under arrest.

       When officer Borchers arrested appellant, he became belligerent. Officer Borchers

searched appellant, and found a bottle of Alcatraz Sour Apple Shot. Appellant told Borchers he

had HIV or AIDS, and spit on her face. But when appellant was booked into jail, he did not

mention HIV or AIDS as one of his medical conditions.

       Following a trial to the court, appellant was found guilty of harassment of a public

servant and sentenced to two years’ imprisonment.

                                                ANALYSIS

       In a single issue, appellant challenges the sufficiency of the evidence to support his

conviction for harassment of a public servant. Specifically, appellant argues that he was too

intoxicated to form the requisite intent to harass, assault, or alarm officer Borchers.

       In reviewing a challenge to the sufficiency of the evidence, we examine all the evidence

in the light most favorable to the verdict and determine whether a rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319 (1979); Lucio v. State, 351 S.W.3d 878, 894–95 (Tex. Crim. App. 2011). We are

required to defer to the factfinder’s credibility and weight determinations because the factfinder

is the sole judge of the witnesses’ credibility and the weight to be given their testimony. See

Jackson, 443 U.S. at 326. The factfinder may choose to believe or disbelieve all or any part of

any witness’s testimony. Taylor v. State, 106 S.W.3d 827, 830 (Tex. App.—Dallas 2003, no

pet.). Reasonable inferences may be drawn from the evidence presented at trial, and

circumstantial evidence is as probative as direct evidence in establishing the guilt of an actor.

Hooper v. State, 214 S.W.3d 9, 14 (Tex. Crim. App. 2007). “[I]t is not necessary that every fact

point directly and independently to the defendant’s guilt; it is enough if the conclusion is

                                                 –2–
warranted by the combined and cumulative force of all the incriminating circumstances.”

Johnson v. State, 871 S.W.2d 183, 186 (Tex. Crim. App. 1993).

       The elements of harassment of a public servant as to officer Borchers are that appellant,

with the intent to assault, harass, or alarm, and with the knowledge that Borchers was a public

servant, caused Borchers to contact appellant’s saliva while Borchers was lawfully discharging

an official duty. See TEX. PENAL CODE ANN. § 22.11(a)(2) (West 2011).

       Officer Borchers testified that appellant became angry and belligerent when he was

arrested, and leveled a barrage of curses and insults at Borchers and the officer accompanying

her. When Borchers asked appellant if he had anything sharp, he replied that he did have

something that would stick or poke the officer. Appellant told officer Borchers that he would

“kick her ass” if she “messed with him again.” When officer Borchers attempted to buckle

appellant’s seatbelt in the patrol car, appellant told her that he had HIV or AIDS and spit on

Borchers’ face. Borchers testified that she was sure the spit did not result from appellant’s

yelling, and she believed he did it intentionally. Borchers further testified that she viewed

appellant’s behavior as harassing and assaultive.

       The video of the incident taken from the patrol car was admitted into evidence, and a

portion of the video was played for the court.

       Officer Jason Ruffing also testified about booking appellant into jail. During the booking

process, officer Ruffing questioned appellant about his medical conditions. Appellant did not

mention HIV or AIDS, and reported only that he had hepatitis C and epilepsy. Officer Ruffing

believed that appellant was under the influence, and appellant told Rushing that he had

consumed twelve beers before he was arrested.

       Appellant insists that his case is “vastly different” from the typical harassment of a public

servant case because it involves an extremely intoxicated individual who was incapable of

                                                 –3–
exercising control over his normal faculties. We disagree. Voluntary intoxication is not a defense

to the commission of crime. TEX. PENAL CODE ANN. § 8.04(a) (West 2011). Evidence of

appellant’s intoxication does not negate the element of intent. See Hawkins v. State, 605 S.W.2d
586, 589 (Tex. Crim. App. 1980).

        Appellant also argues that “it is possible” that appellant did not intentionally spit on

Borchers and it is “highly likely” that his extreme agitation resulted in involuntary spitting. It is

well-established, however, that “one’s acts are generally reliable circumstantial evidence of

one’s intent.” Laster v. State, 275 S.W.3d 512, 524 (Tex. Crim. App. 2009). Mere possibilities,

however, do not defeat the sufficiency of the evidence. In light of appellant’s hostile and

belligerent demeanor, the verbal abuse leveled at the officers, appellant’s claim that he had a

highly infectious and communicable disease, and Borchers’ testimony that appellant

intentionally spit on her, the trial court could reasonably conclude that appellant intended to spit

on Borchers. Appellant’s issue is overruled. The trial court’s judgment is affirmed.




                                                      /Kerry P. FitzGerald/
                                                      KERRY P. FITZGERALD
                                                      JUSTICE
Do Not Publish
TEX. R. APP. P. 47
130940F.U05




                                                –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MARK ALLEN HOLLIFIELD, Appellant                   On Appeal from the 296th Judicial District
                                                   Court, Collin County, Texas
No. 05-13-00940-CR        V.                       Trial Court Cause No. 296-82328-2012.
                                                   Opinion delivered by Justice FitzGerald.
THE STATE OF TEXAS, Appellee                       Justices Moseley and O'Neill participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 5, 2014




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                             –5–